Title: To George Washington from Jacques Michel Guillaume Bénière, 29 July 1790
From: Bénière, Jacques-Michel-Guillaume
To: Washington, George



Mr President—Gentlemen,
Paris, 29. July 1790.

We have learned that Franklin, the man of all nations, is no more—having enlightened them all, and in every species of

knowledge, they ought to share in a loss, which is common to them all.
The august Legislators of our nation have hastened to set the example; but the assembly of representatives of the Commons of the Capital believed it their duty to add to this universal mourning a new tribute of honor, in decreeing that the virtues and the talents of this true Philosopher should be transmitted to posterity, in a public and solemn eulogium, the first that has been rendered among us to civic virtue—The assembly charges me to transmit it to you. I felicitate myself in having this occasion to render homage to men who are free, and are truly worthy to be so—May that homage be acceptable, as well as the sentiments of brotherhood and respect, with which I am Mr President, Gentlemen, Your very humble and very obedient Servant.

Beniere,

